DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/20/2020 and 07/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 7, 13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Jawagal et al. (US 2021/0240776 A1.)

	With respect to Claim 1, Jawagal et al. disclose
 	A computer system comprising: 
 	a processor operatively coupled to a memory (Jawagal et al. [0058] The computing system 1300 includes processor(s) 1302, such as a central processing unit ... The instructions or modules stored on the processor-readable medium 1306 may include machine-readable instruction 1364 executed by the processor(s) 1302 that cause the processor(s) 1302 to perform the methods and functions of the automatic question answering system 100); 
an artificial intelligence (AI) platform, in communication with the processor (Jawagal et al. [0058] The computing system 1300 includes processor(s) 1302), to support reinforcement learning (Jawagal et al. [0040] The MC model 106 is trained on generic data sets such as the SQuAD, NewsQA, etc., in addition to a custom QA dataset which pertains to the training data 170 which is generated from deep reinforcement using the Q & A generator 104), the AI platform having tools, comprising: 
a question manager to input a ground truth first passage and a ground truth first  answer to a trained neural network, and obtain a first synthetic question generated by a question generator in the trained neural network, the generated first synthetic question having a semantic correspondence to the ground truth first passage and first answer (Jawagal et al. [0033] The question generator 144 includes two components, namely a deep bi-directional context encoder 202 and an answer encoder 204 followed by a unidirectional decoder 206 with a pointer-Softmax mechanism, Fig. 2 Document Split and Answer Extraction); 
 an answer manager to input the first synthetic question to the trained neural network, and to obtain a first answer generated by the trained neural network from the ground truth passage, the first answer semantically related to the generated first synthetic question and the ground truth passage (Jawagal et al. Fig. 1 element 104 Q & A generator, 106 Machine Comprehension (MC) model, 166 Answer Span, 112 Answer Generator, [0025] The QA system 100 includes a corpus builder 102, a Q & A generator 104, an MC model 106, a query processor 108 and an answer generator 112. The corpus builder 102 processes the documents to build a domain-based corpus 120 that stores the domain-specific information included within the plurality of documents 110. The domain-based corpus 120 can be used by the Q & A generator 104 to automatically generate training data 170 which includes candidate answers 172 and questions 174 corresponding to the candidate answers 172 for training the MC model 106. The MC model 106 obtains information processed from a received user query 192 by the query processor 108 and identifies an answer span 166 within a context from the plurality of documents 110. In an example, where the answer span 166 forms a complete sentence, the answer span 166 can be provided directly to the user as the response 194 without further processing by the answer composer 184. If, however, it is determined by the answer composer 184 that the answer span 166 does not include a complete sentence, then the answer span 166 within the context is provided to the answer composer 184 so that a complete answer can be generated and provided as a response 194 to the user posing the user query 192); 
an evaluation manager to automatically evaluate the generated first synthetic question with respect to the generated first answer, the evaluation to incorporate a reward function that captures diversity and accuracy of the generated first synthetic question (Jawagal et al. Fig. 2 Output distribution, Evaluation (Reward Function), [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144); and
 a director, operatively coupled to the evaluation manager, to employ reinforcement learning to selectively modify the question generator responsive to the evaluation, wherein the modified question generator produces one or more synthetic questions with an increased textual diversity than before the modification (Jawagal et al. [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144. Therefore, the automatic question answering system 100 incorporates aspects of reinforcement learning to retrain the question generator 144 with a set of reward functions.)

 	With respect to Claim 7, Jawagal et al. disclose
 	A computer program product to support reinforcement learning, the computer program product comprising a computer readable storage medium having a program code embodied therewith, the program code executable by a processor to (Jawagal et al. [0058] The computing system 1300 includes processor(s) 1302, such as a central processing unit ... The instructions or modules stored on the processor-readable medium 1306 may include machine-readable instruction 1364 executed by the processor(s) 1302 that cause the processor(s) 1302 to perform the methods and functions of the automatic question answering system 100): 
 input a ground truth first passage and a ground truth first answer to a trained neural network, and obtain a first synthetic question generated by a question generator in the trained neural network, the generated first synthetic question having a semantic correspondence to the ground truth first passage and first answer (Jawagal et al. [0033] The question generator 144 includes two components, namely a deep bi-directional context encoder 202 and an answer encoder 204 followed by a unidirectional decoder 206 with a pointer-Softmax mechanism, Fig. 2 Document Split and Answer Extraction); 
 	input the first synthetic question to the trained neural network, and to obtain a first answer generated by the trained neural network from the ground truth passage, the first answer semantically related to the generated first synthetic question and the ground truth passage (Jawagal et al. Fig. 1 element 104 Q & A generator, 106 Machine Comprehension (MC) model, 166 Answer Span, 112 Answer Generator, [0025] The QA system 100 includes a corpus builder 102, a Q & A generator 104, an MC model 106, a query processor 108 and an answer generator 112. The corpus builder 102 processes the documents to build a domain-based corpus 120 that stores the domain-specific information included within the plurality of documents 110. The domain-based corpus 120 can be used by the Q & A generator 104 to automatically generate training data 170 which includes candidate answers 172 and questions 174 corresponding to the candidate answers 172 for training the MC model 106. The MC model 106 obtains information processed from a received user query 192 by the query processor 108 and identifies an answer span 166 within a context from the plurality of documents 110. In an example, where the answer span 166 forms a complete sentence, the answer span 166 can be provided directly to the user as the response 194 without further processing by the answer composer 184. If, however, it is determined by the answer composer 184 that the answer span 166 does not include a complete sentence, then the answer span 166 within the context is provided to the answer composer 184 so that a complete answer can be generated and provided as a response 194 to the user posing the user query 192);
automatically evaluate the generated first synthetic question with respect to the generated first answer, the evaluation to incorporate a reward function that captures diversity and accuracy of the generated first synthetic question (Jawagal et al. Fig. 2 Output distribution, Evaluation (Reward Function), [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144); and
 employ reinforcement learning to selectively modify the question generator responsive to the evaluation, wherein the modified question generator produces one or more synthetic questions with an increased textual diversity than before the modification (Jawagal et al. [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144. Therefore, the automatic question answering system 100 incorporates aspects of reinforcement learning to retrain the question generator 144 with a set of reward functions.)

With respect to Claim 13, Jawagal et al. disclose
  	A computer implemented method, comprising: 
 	inputting a ground truth first passage and a ground truth first answer to a trained neural network, and obtaining a first synthetic question generated by a question generator in the trained neural network, the generated first synthetic question having a semantic correspondence to the ground truth first passage and first answer (Jawagal et al. [0033] The question generator 144 includes two components, namely a deep bi-directional context encoder 202 and an answer encoder 204 followed by a unidirectional decoder 206 with a pointer-Softmax mechanism, Fig. 2 Document Split and Answer Extraction);
 inputting the first question to the trained neural network, and obtaining a first answer generated by the trained neural network from the ground truth passage, the first answer semantically related to the generated first synthetic question and the ground truth passage (Jawagal et al. Fig. 1 element 104 Q & A generator, 106 Machine Comprehension (MC) model, 166 Answer Span, 112 Answer Generator, [0025] The QA system 100 includes a corpus builder 102, a Q & A generator 104, an MC model 106, a query processor 108 and an answer generator 112. The corpus builder 102 processes the documents to build a domain-based corpus 120 that stores the domain-specific information included within the plurality of documents 110. The domain-based corpus 120 can be used by the Q & A generator 104 to automatically generate training data 170 which includes candidate answers 172 and questions 174 corresponding to the candidate answers 172 for training the MC model 106. The MC model 106 obtains information processed from a received user query 192 by the query processor 108 and identifies an answer span 166 within a context from the plurality of documents 110. In an example, where the answer span 166 forms a complete sentence, the answer span 166 can be provided directly to the user as the response 194 without further processing by the answer composer 184. If, however, it is determined by the answer composer 184 that the answer span 166 does not include a complete sentence, then the answer span 166 within the context is provided to the answer composer 184 so that a complete answer can be generated and provided as a response 194 to the user posing the user query 192); 
 	automatically evaluating the generated first synthetic question with respect to the generated first answer, the evaluation incorporating a reward function capturing diversity and accuracy of the generated first synthetic question (Jawagal et al. Fig. 2 Output distribution, Evaluation (Reward Function), [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144); and
employing reinforcement learning and selectively modifying the question generator responsive to the evaluation, wherein the modified question generator produces one or more synthetic questions with an increased textual diversity than before the modification (Jawagal et al. [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144. Therefore, the automatic question answering system 100 incorporates aspects of reinforcement learning to retrain the question generator 144 with a set of reward functions.)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 8 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Krishna et al. (“Generating Question-Answer Hierarchies” Kalpesh Krishna & Mohi Iyyer, 21 Jul 2019.)

	With respect to Claim 2, Jawagal et al. disclose all the limitations of Claim 1 upon which Claim 2 depends. Jawagal et al. fail to explicitly teach 
 	wherein the selective modification of the question generator to employ nucleus sampling to generate the one or more synthetic questions diverse from the first synthetic question. 
	However, Krishna et al. teach  
 	wherein the selective modification of the question generator to employ nucleus sampling to generate the one or more synthetic questions diverse from the first synthetic question (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling. In this reference, Krishna et al. employed nucleus sampling in generating a synthetic question.)
Jawagal et al. and Krishna et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of utilizing the reinforcement learning in retraining the question generator as taught by Jawagal et al., using teaching of employing nucleus sampling as taught by Krishna et al. for the benefit of high quality and diverse as human-written text (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling.)

With respect to Claim 8, Jawagal et al. disclose all the limitations of Claim 7 upon which Claim 8 depends. Jawagal et al. fail to explicitly teach 
 	wherein the selective modification of the question generator includes the program code to employ nucleus sampling to generate the one or more synthetic questions diverse from the first synthetic question.  
However, Krishna et al. teach
wherein the selective modification of the question generator includes the program code to employ nucleus sampling to generate the one or more synthetic questions diverse from the first synthetic question (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling. In this reference, Krishna et al. employed nucleus sampling in generating a synthetic question.)
Jawagal et al. and Krishna et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of utilizing the reinforcement learning in retraining the question generator as taught by Jawagal et al., using teaching of employing nucleus sampling as taught by Krishna et al. for the benefit of high quality and diverse as human-written text (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling.)

With respect to Claim 14, Jawagal et al. disclose all the limitations of Claim 13 upon which Claim 14 depends. Jawagal et al. fail to explicitly teach 
wherein the selective modification of the question generator includes employing nucleus sampling to generate the one or more synthetic questions diverse from the first synthetic question.  
However, Krishna et al. teach  
 	wherein the selective modification of the question generator includes employing nucleus sampling to generate the one or more synthetic questions diverse from the first synthetic question (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling. In this reference, Krishna et al. employed nucleus sampling in generating a synthetic question.)
Jawagal et al. and Krishna et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of utilizing the reinforcement learning in retraining the question generator as taught by Jawagal et al., using teaching of employing nucleus sampling as taught by Krishna et al. for the benefit of high quality and diverse as human-written text (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling.)

Allowable Subject Matter
7.	Claims 3, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Claims 4-6, 10-12 and 16-18 are objected to as being dependent upon an objected claim(s) by virtue of their dependency. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
	“wherein optimization of variation of the generated first synthetic question includes the director to represent the generated first synthetic question with a diversity score and to modify one or more parameters of the trained neural network based on the diversity score, and wherein the optimization mitigates production of a second synthetic question as output from the trained neural network with context similar to the first question.” as recited in Claims 3, 9 and 15. 
	The closest prior arts found as following. 
a.  	Lin et al. (US 2022/0014807 A1.) In this reference, Lin et al. disclose a method/ a system for generating captioning information of multimedia data (Lin et al. [0333] In practical applications, because of the discrete nature of the text data, it is difficult to pass the gradient of the discriminator back to the generator. In order to solve this problem, as an alternative method, a policy gradient method can be adopted. The reward is calculated based on the captioning sentence generated by the generator. The higher the reward, the better the currently generated captioning sentence, and the more the parameters of the generator are adjusted in this direction. In the traditional method, the reward only includes the output of the discriminator, but the reward of the above alternative embodiment provided by this application may include two parts, namely the output of the discriminator and the similarity value (e.g., the CIDEr value), and both of them are weighted and summed as the final reward. By using more diversity of data to determine the reward for adjusting the parameters of the generator, it can effectively make the generator learn more information, and can generate augmented captioning information which is more similar but different from the original captioning labels, so as to obtain better augmented image captioning information based on the trained generator, and provide more and better data foundation for training multimedia data captioning models based on sample data containing the augmented captioning information.) Lin et al. utilizes diversity of data to determine the reward for adjusting the parameter of the generator. However, Lin et al. does not modify one or more parameters of the generator based on the diversity score and does not mitigating production of a second synthetic question as output from the trained neural network with context similar to the first question as recited in Claims 3, 9 and 15. 
b. 	Hamashita et al. (US 2020/0279018 A1.) In this reference, Hamashita et al. disclose a method/ a system for generating question sentence (Hamashita et al. [0073] As described above, the question sentence generator may use various known methods, and the data storage unit 100 stores data of the question sentence generator, such as programs and parameters. For example, in a case where a machine translation method is used, the data storage unit 100 stores, as a question sentence generator, a model in which parameters are adjusted  by training data indicating relationship between input sentences and question sentences. For example, the training data is created by human by converting an input sentence into a question sentence and storing a pair of the input sentence and the question sentence in the training data.) Hamashita et al. adjusts parameter in a model by training data. However, Hamashita et al. does not modify one or more parameters of the generator based on the diversity score and does not mitigating production of a second synthetic question as output from the trained neural network with context similar to the first question as recited in Claims 3, 9 and 15. 
c.	Sen et al. (US 2019/0303473 A1.) In this reference, Sen et al. disclose a method/a system for disambiguating query interpretation (Sen et al. [0030] FIG. 1 illustrates a method for identifying ambiguities in received input that result in multiple possible interpretations and generating assisting question /answer pairs for each of the interpretations. At 101 the system receives a natural language query from a user. A natural language query includes a query that is provided in an ordinary human language, for example, as if the user were talking to another person. The term query will be used throughout. However, it should be understood that a query may include any type of input that requests a response from a system receiving the input. In other words, a query may include a request, demand, question, or other type of input that elicits a response from the receiving system. The natural language query may be provided in any form, for example, as audible input, text input, haptic input, gesture input, or the like, [0041] Using the received set of properties the system, for each property, clusters the values of the properties across the complete data store. The property is then assigned a diversity score which identifies the inter-cluster distance among the clusters. The property is also assigned a differentiation score which identifies the maximum number of interpretations that produce distinct answers for a specific value of the property. The system then creates a two-dimensional search space by generating search space points based upon the diversity scores and differentiation scores of each property. Thus, skyline points are computed over the two-dimensional search space from the search space points. The system then generates a subset space for each possible value of a property in the skyline points by identifying the subset of interpretations that can be differentiated by setting the value of a property to a particular value.) Sen et al. creates a two-dimensional search space by generating search space points based upon the diversity scores  and differentiation scores of each property. However, Sen et al. does not modify one or more parameters of the generator based on the diversity score and does not mitigating production of a second synthetic question as output from the trained neural network with context similar to the first question as recited in Claims 3, 9 and 15. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892. 
a.	Kim et al. (US 2021/0201192 A1). In this reference, Kim et al. disclose a method/a system for generating question-answer learning model through reinforcement learning. 
b.	Jagan et al. (US 2020/0042644 A1.) In this reference, Jagan et al. disclose a method/a system for generating questions using reinforcement learning. 
c.  	Moss et al. (US 2020/0311212 A1.) In this reference, Moss et al. disclose a method/a system for generating questions form source. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655